Exhibit 10.3

ORCHARD SUPPLY HARDWARE STORES CORPORATION

RESTRICTED STOCK GRANT NOTICE

2011 EQUITY INCENTIVE PLAN

Orchard Supply Hardware Stores Corporation (the “Company”), pursuant to the
Orchard Supply Hardware Stores Corporation 2011 Equity Incentive Plan (the
“Plan”), hereby grants to the Participant identified below an award (the
“Award”) of that number of shares of the Company’s Common Stock set forth below
(the “Shares”). This Award is subject to all of the terms and conditions set
forth herein and in the Restricted Stock Agreement attached hereto, the Plan and
the form of Assignment Separate from Certificate (collectively, the “Award
Documents”), all of which are attached hereto and incorporated herein in their
entirety. All capitalized terms not defined in this grant notice shall have the
meanings ascribed thereto in the Restricted Stock Agreement or the Plan, as the
case may be.

 

Participant:  

 

Grant Date:  

 

Number of Shares:  

 

Fair Market Value on Grant Date (Per Share):  

 

Fair Market Value on Grant Date (In Aggregate):  

 

Vesting Schedule:    [insert vesting schedule] Consideration:    No payment is
required for the Shares, although payment may be required for the amount of any
withholding taxes due as a result of the award of, or vesting of, the Shares, as
described in the Restricted Stock Agreement.

Additional Terms/Acknowledgements: The undersigned Participant acknowledges
receipt of the Award Documents, and understands and agrees to the terms set
forth in the Award Documents. Participant further acknowledges that as of the
Grant Date, the Award Documents set forth the entire understanding between
Participant and the Company regarding the acquisition of shares of the Company’s
Common Stock and supersede all prior oral and written agreements on that
subject.

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION     PARTICIPANT By:  

 

   

 

  Signature     Signature Title:  

 

    Name:  

 

    Name:  

 

ATTACHMENTS:

 

I. Restricted Stock Agreement

 

II. 2011 Equity Incentive Plan

 

III. Form of Assignment Separate from Certificate



--------------------------------------------------------------------------------

Attachment I

Restricted Stock Agreement



--------------------------------------------------------------------------------

ORCHARD SUPPLY HARDWARE STORES CORPORATION

2011 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

Pursuant to the provisions of the Orchard Supply Hardware Stores Corporation
2011 Equity Incentive Plan (“Plan”), the terms of the Grant Notice (“Grant
Notice”) to which this Restricted Stock Agreement (hereinafter “Restricted Stock
Agreement” or “Agreement”) is attached and this Restricted Stock Agreement,
Orchard Supply Hardware Stores Corporation (the “Company”) grants you that
number of shares of Common Stock indicated in the Grant Notice. Capitalized
terms not defined in this Agreement or Grant Notice but defined in the Plan
shall have the same definitions as in the Plan. This Agreement shall
automatically apply to any number of additional Grant Notices as may also be
subsequently entered into with respect to Shares issued to you under the
Company’s Director Compensation Policy except as may be specifically set forth
in such future Grant Notice.

The details of your Award are as follows:

1. THE AWARD. The Company hereby awards to you the aggregate number of Shares of
Common Stock specified in your Grant Notices. The Shares are awarded to you in
consideration for your service to the Company as a director of the Company.

2. DOCUMENTATION. As a condition to the award of the Shares, and prior to the
recordation of the Shares in your name in the books and records of the Company’s
transfer agent, you agree to execute the Grant Notice and the Assignment
Separate From Certificate (with date and number of shares blank) substantially
in the form attached to the Grant Notice as Attachment III, and to deliver the
same to the Company, along with such additional documents as the Company may
require. Neither this Agreement nor any additional Assignment Separate From
Certificate shall be required for any additional Shares issued to you through
subsequent Grant Notices under the Company’s Director Compensation Policy, with
this Agreement and Assignment Separate From Certificate automatically applying
to any number of such additional Grant Notices except as may be specifically set
forth in such future Grant Notice.

3. CONSIDERATION FOR THE AWARD. No cash payment is required for the Shares,
although you may be required to tender payment in cash or other acceptable form
of consideration for the amount of any withholding taxes due as a result of the
award of, or vesting of, the Shares.

4. VESTING. Subject to the limitations contained in this Agreement and the Plan,
the Shares will vest as provided in the Grant Notice. Vesting is contingent upon
your continuous service with the Company as a director. If your continuous
service with the Company terminates prior to the vesting of all or any number of
Shares for any reason, then (i) you shall automatically forfeit any unvested
Shares to the Company as of the date of termination without any further action
by the Company, and (ii) if dividends have been credited with respect to any
unvested Shares and such Shares are forfeited, all dividends credited in
connection with such forfeited Shares shall also be forfeited to the Company. In
the event of such a forfeiture, you hereby irrevocably authorize and direct the
Company to date any stock assignments necessary for the cancellation and to fill
in the number of Shares being cancelled, and hereby irrevocably authorize



--------------------------------------------------------------------------------

and direct the Company and its transfer agent to cancel the appropriate number
of unvested Shares, together with any dividends declared subsequent to the date
hereof and which relate to such Shares.

5. NUMBER OF SHARES. The number of Shares subject to your Award may be adjusted
from time to time pursuant to the provisions of Section 12 of the Plan and any
and all new, substituted or additional securities to which you may be entitled
under the terms of the Award shall likewise be subject to the terms of the Plan
and this Agreement.

6. UNCERTIFICATED SHARES. The Company will issue the Shares in uncertificated
form, with such Shares to be recorded in your name in the books and records of
the Company’s transfer agent.

7. TRANSFER RESTRICTIONS. Shares that are received under your Award are subject
to the transfer restrictions set forth in the Plan. No Share may, at any time
prior to becoming vested, be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by you (including, without limitation, by
operation of law) and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against the Company; provided that the designation of a beneficiary shall not
constitute an assignment, alienation, pledge, attachment, sale, transfer or
encumbrance.

8. RIGHTS AS A STOCKHOLDER. You shall be the record owner of the Shares until or
unless such Shares are reacquired by the Company pursuant to Section 4 hereof,
and as record owner shall be entitled to all rights of a common stockholder of
the Company, including, without limitation, voting rights with respect to the
Shares and you shall receive, when paid, any dividends on all of the Shares
granted hereunder as to which you are the record holder on the applicable record
date; provided that (i) any cash or in-kind dividends paid with respect to the
Shares which have not previously vested shall be withheld by the Company without
interest and shall be paid to you only when, and if, such Shares shall become
fully vested pursuant to Section 4, and (ii) the Shares shall be subject to the
limitations on transfer and encumbrance set forth herein. As soon as practicable
following the vesting of any Shares pursuant to Section 4, certificates for the
Shares which shall have vested shall be delivered to you or your legal guardian
or representative unless the Company elects to issue the Shares in
uncertificated form.

9. SECURITIES LAWS. The issuance and delivery of Shares shall comply with all
applicable requirements of law, including (without limitation) the Securities
Act, the rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. If the Company
deems it necessary to ensure that the issuance of securities under the Plan is
not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements. The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Company may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.



--------------------------------------------------------------------------------

10. MARKET STANDOFF. You agree that the Company (or a representative of the
underwriters) may, in connection with the first underwritten registration of the
offering of any securities of the Company under the Securities Act, require that
you not sell, dispose of, transfer, make any short sale of, grant any option for
the purchase of, or enter into any hedging or similar transaction with the same
economic effect as a sale, any shares of Common Stock or other securities of the
Company held by you under the Award, for a period of time specified by the
underwriter(s) (not to exceed approximately two hundred fourteen (214) days)
following the effective date of the registration statement of the Company filed
under the Securities Act. You further agree to execute and deliver such other
agreements as may be reasonably requested by the Company and/or the
underwriter(s) that are consistent with the foregoing or that are necessary to
give further effect thereto. In order to enforce the foregoing covenant, the
Company may impose stop-transfer instructions with respect to the Shares until
the end of such period. In addition, Shares that are received under your Award
are subject to the transfer restrictions set forth in the Plan and any transfer
restrictions that may be described in the Company’s bylaws or charter in effect
at the time of the contemplated transfer.

11. LEGENDS ON CERTIFICATES. The certificates representing the vested Shares
delivered to you or registered in your name, as the case may be, as contemplated
by Section 8 above shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations, and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed, and any applicable Federal
or state laws, and the Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions. All
certificates representing the Award shall have affixed thereto a legend in
substantially the following form, or such other form as approved by the
Committee, in addition to any other legends that may be required under federal
or state securities laws:

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE ORCHARD SUPPLY HARDWARE STORES CORPORATION 2011
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT, BETWEEN ORCHARD
SUPPLY HARDWARE CORPORATION AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD
AGREEMENT IS ON FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF ORCHARD SUPPLY
HARDWARE STORES CORPORATION.

12. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue to serve as an employee,
director or consultant to the Company or any of its Affiliates. In addition,
nothing in your Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, officers or employees to continue
any relationship that you might have as an employee, director or consultant or
as any other type of service provider for the Company or any Affiliate. Neither
you nor any other person shall have any claim to be granted any additional Award
and there is no obligation under the Plan for uniformity of treatment of holders
or beneficiaries of Awards. The terms and conditions of the Award granted
hereunder or any other Award granted under the Plan (or



--------------------------------------------------------------------------------

otherwise) and the Committee’s determinations and interpretations with respect
thereto and/or with respect to you and any recipient of an Award under the Plan
need not be the same (whether or not you and any such other recipient are
similarly situated).

13. WITHHOLDING OBLIGATIONS.

(a) At the time your Award is made, or at any time thereafter as requested by
the Company, you hereby authorize the Company to satisfy its withholding
obligations, if any, from payroll or any other amounts payable to you, and you
further agree to make adequate provision for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company, if
any, which arise in connection with your Award, to the maximum extent permitted
by law. Unless otherwise specified by the Committee, you may also satisfy such
tax withholding obligations, in whole or in part, pursuant to such procedures as
the Company may specify from time to time by requesting that the Company
withhold otherwise deliverable Shares having an aggregate Fair Market Value
equal to (but not exceeding) the minimum amount required to be withhold and/or
by the sale of Shares to generate sufficient cash proceeds to satisfy any such
tax withholding obligation. In the event of such election, you hereby authorize
the Company to take any steps as may be necessary to effect any such sale and
agree to pay any costs associated therewith, including without limitation any
applicable broker’s fees.

(b) Unless the tax withholding obligations of the Company, if any, are
satisfied, the Company shall have no obligation to issue a certificate for such
Shares or release such Shares from any escrow provided for herein.

14. TAX CONSEQUENCES. You acknowledge that you have had the opportunity to
review with your own tax advisors the federal, state, local and/or foreign tax
consequences of the transactions contemplated by this Agreement. You further
acknowledge that you are relying solely on such advisors and not on any
statements of the Company or any of its agents. You understand that you (and not
the Company) shall be responsible for your personal tax liability that may arise
as a result of the transactions contemplated by this Agreement. You further
understand that it may be beneficial in certain circumstances to elect to be
taxed as of the Grant Date rather than when the Shares vest by filing an
election under Section 83(b) of the Internal Revenue Code of 1986, as amended
(the “Code”) with the Internal Revenue Service within 30 days from the Grant
Date. YOU ACKNOWLEDGE THAT IT IS YOUR RESPONSIBILITY AND NOT THE COMPANY’S TO
TIMELY FILE THE ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF YOU REQUEST
THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR BEHALF. You
acknowledge that nothing in this Agreement constitutes tax advice.

15. LIMITATIONS APPLICABLE TO SECTION 16 PERSONS. Notwithstanding any other
provision of the Plan or this Agreement, if you are subject to Section 16 of the
Exchange Act, the Plan and this Agreement shall be subject to any additional
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3 of the Exchange Act) that
are requirements for the application of such exemptive rule. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to confirm to such applicable exemptive rule.



--------------------------------------------------------------------------------

16. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing and shall be delivered by hand or sent by Federal Express, certified
or registered mail, return receipt requested, postage prepaid, and shall be
deemed effectively given upon receipt or, in the case of notices delivered by
the Company to you, five (5) days after deposit in the United States mail,
postage prepaid, addressed to you at the last address you provided to the
Company.

17. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of this Award.

(b) You may file with the Committee a written designation of a beneficiary on
such form as may be prescribed by the Committee and may, from time-to-time,
amend or revoke such designation. If no designated beneficiary survives you,
your estate shall be deemed to be your beneficiary.

(c) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(d) The waiver by either party of compliance with any provision of the Award by
the other party shall not operate or be construed as a waiver of any other
provision of the Award, or of any subsequent breach by such party of a provision
of the Award.

(e) The terms of this Agreement shall be binding upon and inure to the benefit
of the Company and its successors and assigns, and shall be binding on you and
your beneficiaries, executors, administrators, heirs and successors.

(f) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement, and each other provision of this Agreement shall be severable and
enforceable to the extent permitted by law.

(g) This Agreement shall be governed in all respects by the laws of the State of
Delaware, without regard to conflicts of laws principles thereof.

(h) This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

18. GOVERNING PLAN DOCUMENT AND ENTIRE AGREEMENT. Your Award is subject to all
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted pursuant to the Plan. In the event of any conflict
between the provisions of the Plan and any other document, the provisions of the
Plan shall control. This Agreement and the Plan contain the entire agreement and
understanding of the parties hereto with respect to the subject matter contained
herein and supersede all prior communications, representations and negotiations
in respect thereto. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.



--------------------------------------------------------------------------------

Attachment II

Orchard Supply Hardware Stores Corporation

2011 Equity Incentive Plan



--------------------------------------------------------------------------------

Attachment III

Form of Assignment Separate from Certificate



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

[Instruction: Please do not fill in any blanks other than signing on the
signature line and printing your name beneath it. The purpose of this Assignment
is to enable the Company to administer its rights set forth in the Restricted
Stock Agreement and the Plan without requiring additional signatures on your
part.]

FOR VALUE RECEIVED and pursuant to that certain Grant Notice and Restricted
Stock Agreement dated                     , between Orchard Supply Hardware
Stores Corporation, a Delaware corporation and the undersigned and any
subsequent Grant Notices entered into,                      hereby sells,
assigns and transfers unto Orchard Supply Hardware Stores Corporation, a
Delaware corporation (“Assignee”),                                 
(            ) shares of the Common Stock of Orchard Supply Hardware Stores
Corporation. (“Shares”), standing in the undersigned’s name on the books of said
corporation in uncertificated form and do hereby irrevocably constitute and
appoint                                  as attorney-in-fact to transfer the
said stock on the books of the within named issuer with full power of
substitution in the premises. This Assignment may be used only in accordance
with and subject to the terms and conditions of the Restricted Stock Agreement
and the Plan, in connection with the reacquisition or transfer of the Shares
issued to the undersigned pursuant to the Restricted Stock Agreement, and only
to the extent that such Shares remain subject to the Assignee’s rights to
acquire the Shares and other restrictions applicable under the Restricted Stock
Agreement and the Plan. Capitalized terms not defined herein shall have the
meanings assigned thereto pursuant to such Restricted Stock Agreement.

 

Dated:  

 

            Signature:  

 

      Print Name:  

 